 


109 HR 4921 IH: To amend the Act popularly known as the Death on the High Seas Act to limit application of that Act to maritime accidents, and for other purposes.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4921 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Doggett (for himself and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Act popularly known as the Death on the High Seas Act to limit application of that Act to maritime accidents, and for other purposes. 
 
 
1.Limitations on actions under Death on the High Seas Act for commercial maritime accidents 
(a)LimitationsThe Act of March 30, 1920 (chapter 111; 46 App. U.S.C. 761 et seq.), popularly known as the Death on the High Seas Act, is amended— 
(1)in the first section in subsection (b) by inserting or maritime after commercial aviation; and 
(2)in section 2(b)(1) by inserting or maritime after commercial aviation.  
(b)ApplicationThe amendments made by subsection (a) shall apply with respect to a death occurring after August 25, 2005.  
 
